PER CURIAM.
“As * * * both parties asked the- court to instruct the verdict, both affirmed that there was no disputed question of fact which could operate to deflect or control the question of law. This was necessarily a request that the court find the facts, and the parties are, therefore, concluded by the finding made by the court, upon which the resulting instruction of law was given. The- facts having been thus submitted to the court, we are limited in reviewing its action to the consideration of the correctness of the finding on the law, and must affirm, if there be any evidence in support thereof.” Beuttell v. Magone, 157 U. S. 154, 157, 15 Sup. Ct. 566, 567 (39 L. Ed. 654); Sena v. American Turquoise Co., 220 U. S. 497, 598, 31 Sup. Ct. 488, 55 L. Ed. 559.
The evidence offered by the plaintiff as shown in the bill of exceptions not only makes a prima facie case in his favor, but fully supports the finding of the court. See Presidio County v. Noel etc., *895212 U. S. 58, 29 Sup. Ct. 237, 53 L. Ed. 402; Quinlan v. Green County, 205 U. S. 410, 419, 27 Sup. Ct. 505, 51 L. Ed 860; Provident Trust Co. v. Mercer County, 170 U. S. 593, 601, 18 Sup. Ct. 788, 42 L. Ed. 1156; City of Evansville v. Dennett, 161 U. S. 434, 16 Sup. Ct. 613. 40 L. Ed. 760; City of Lampasas v. Talcott, 94 Fed. 457, 36 C. C. A. 318; Young v. City of Colorado (Tex. Civ. App.) 174 S. W. 986.
The judgment of the District Court is affirmed.